Citation Nr: 0300503	
Decision Date: 01/09/03    Archive Date: 01/28/03

DOCKET NO.  99-06 278A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, 
New Jersey


THE ISSUES

1.  Entitlement to service connection for residuals of an 
in-service head injury.

2.  Entitlement to service connection for residuals of an 
in-service left knee injury.

(Claims of entitlement to service connection for residuals 
of an in-service back injury and for residuals of an in-
service right knee injury will be addressed in a later 
decision)


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from August 1976 to 
November 1977.

In a June 1987 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey, 
denied claims of entitlement to service connection for a 
head injury and for left knee chondromalacia inter alia.  
The veteran was notified of that decision in June 1987, 
but he did not appeal.  Thus, that decision became final.

This appeal arises from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey, which determined that the veteran 
had not submitted new and material evidence to reopen 
claims of entitlement to service connection for residuals 
of concussion and for service connection for a left knee 
disorder.  The decision also determined that claims of 
entitlement to service connection for a back condition and 
for a right knee condition were not well grounded.  The 
veteran has appealed to the Board of Veterans' Appeals 
(Board) for service connection for residuals of a head 
injury, for residuals of an in-service back injury, for 
residuals of a left knee injury, and for a right knee 
disorder.

The veteran testified before the undersigned member of the 
Board in September 2002.

The Board is undertaking additional development on the 
issues of service connection for residuals of a low back 
injury and for residuals of a right knee injury pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing 
your response to the notice, the Board will prepare a 
separate decision addressing these issues.


FINDINGS OF FACT

1.  By rating decision dated in June 1987, the RO denied 
service connection for a head injury and for left knee 
chondromalacia.

2.  The RO properly notified the veteran of the June 1987 
determination and he did not appeal; the June 1987 rating 
decision became final.  

3.  Evidence received since the June 1987 determination is 
so significant that it must be considered in order to 
fairly decide the merits of the claims of entitlement to 
service connection for residuals of a head injury and a 
left knee injury.  

4.  Clear and unmistakable evidence of a preexisting post-
concussion syndrome or of a left knee disorder has not 
been submitted; the veteran is presumed to have been sound 
at entry into active service.  

5.  It is at least as likely as not that the veteran 
incurred a head injury during active service.

6.  Competent medical evidence links post-concussion 
syndrome to head injury during active service.

7.  It is at least as likely as not that the veteran 
incurred a left knee injury during active service.  

8.  Competent medical evidence links left chondromalacia 
patella to left knee injury during active service.
CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to 
warrant reopening the previously and finally denied claim 
of entitlement to service connection for residuals of a 
head injury and for residuals of a left knee injury.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(2001). 

2.  Post concussion syndrome was incurred during active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.304 (2002).  

3.  A left knee disorder was incurred during active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reopening

As noted in the introduction, claims of service connection 
for residuals of in-service head injury and a left knee 
injury were previously denied in a June 1987 RO rating 
decision that became final absent further timely appeal.  
Pursuant to 38 U.S.C.A. § 7105(c), when a claim has been 
disallowed by the RO, "the claim may not thereafter be 
reopened and allowed and a claim based upon the same 
factual basis may not be considered" unless new and 
material evidence has been presented.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.156, 3.160 (2002), § 20.1103 (2002); see also 
VAOPGCPREC 38-97.

New and material evidence is evidence that has not been 
previously submitted to agency decision makers that bears 
directly and substantially upon the specific matter under 
consideration, that is neither cumulative nor redundant 
and that, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  In Hodge, the United States Court of 
Appeals for the Federal Circuit stressed that newly 
submitted evidence could be material if it resulted in a 
more complete record for evaluating the disability.  With 
respect to any application to reopen a finally decided 
claim, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992). 

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition 
of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).

The relevant evidence of record at the time of the June 
1987 rating decision consists of service medical records 
(SMRs) and claims and statements of the veteran.  Some of 
these are briefly discussed below.

The veteran's SMRs reflect that he underwent an enlistment 
examination in June 1976.  During the examination, he 
indicated that he was in good health and used no 
medication.  He specifically checked "no" to such 
disorders as a history of trick or locked knee, periods of 
unconsciousness, loss of memory or amnesia, recurrent back 
pain, lameness, and bone, joint, or other deformity.  He 
checked "yes" to a history of broken bones, reporting a 
fractured left foot, which is not relevant to the instant 
case.  The examiner reported that the spine, the lower 
extremities, and the neurologic system was normal.  

The veteran's SMRs reflect that in January 1977, he 
reported that a blackout had occurred the night before.  
He reported that he had also passed out about a month 
earlier when he struck his head during a parachute landing 
fall and that he blacked out while walking away from it; 
however, the treatment report also reflects that he 
mentioned that he had blackouts about every three months 
since age 15 when he was struck in the mid forehead by a 
rock.  The examiner recorded that the veteran's blackouts 
had started about 2 years earlier, but currently were 
occurring with increased frequency.  The veteran also 
reportedly had a blackout about three days prior but did 
not go to the hospital.  He was sent for a neurology 
consultation to rule out a seizure disorder.  These SMRs 
reflect that the veteran was assigned to the 82nd Airborne 
Division.  

A January 1977 neurology consultation report simply 
reflects that an EEG (electroencephalogram) was normal and 
that a skull X-ray series was negative.  

In August 1977, the veteran reported that his left knee 
felt weak as if it were slipping when he walked.  An 
examiner noted slight retropatellar tenderness and 
recommended an additional consultation and restricted the 
veteran from parachute jumping for two days.  The 
assessment was chondromalacia.  During an orthopedic 
consultation, the veteran reported that his left knee 
began slipping on August 24, but that he had had knee 
problems since 1975.  The examiner noted some effusion and 
pain on motion but full range of motion.  The assessment 
was chondromalacia patella on the left.  

The left knee was X-rayed in September 1977, and the X-ray 
request reflects that the veteran had reportedly injured 
the left knee when he jumped from a truck.  X-rays were 
negative.  

The veteran underwent a medical examination in October 
1977 in preparation for separation.  No abnormalities were 
noted.  There is no report of medical history.  

The veteran submitted a claim for benefits in May 1987, 
mentioning the legs, ankles and concussion; however, he 
did not mention the back or the knees.  The RO denied 
these claims in a June 1987 rating decision.  

The Board must next review the evidence submitted since 
the June 1987 decision to determine whether any of it is 
new and material evidence, that is, whether it results in 
a more complete record for evaluating the claims of 
entitlement to service connection for a head injury and 
for a left knee injury.  

The evidence submitted since June 1987 includes an October 
2000 VA neurology examination report and an addendum 
opinion rendered in May 2001.  The neurology report offers 
diagnoses of posttraumatic headaches and post concussion 
syndrome and the addendum links these disorders to active 
service.  Because this evidence had not previously been 
submitted it is clearly new evidence that is not redundant 
or cumulative.  Because this evidence contains necessary 
elements of the veteran's claim, i.e., a current diagnosis 
and a medical nexus, it is certainly material to the 
claim.  Thus, the Board finds that the newly submitted 
evidence bears directly and substantially upon the 
specific matter under consideration, is neither cumulative 
nor redundant and, by itself, or in connection with 
evidence previously assembled, is so significant that it 
must be considered to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2001); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  The Board therefore 
reopens the claim of service connection for residuals of a 
head injury. 

An October 2000 VA examination report addresses the 
current nature of the left knee disorder and its etiology.  
This evidence is new, in that it has not previously been 
submitted, and it is material.  Thus, the Board finds that 
the newly submitted evidence bears directly and 
substantially upon the specific matter under 
consideration, is neither cumulative nor redundant and, by 
itself, or in connection with evidence previously 
assembled, is so significant that it must be considered to 
fairly decide the merits of the claim.  Thus VA must 
therefore reopen and review the former disposition of the 
claim of service connection for residuals of a left knee 
injury. 

When the Board addresses a question that had not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit 
evidence or argument on that question and an opportunity 
to submit such evidence and argument and to address that 
question at a hearing, and, if not, whether the claimant 
has been prejudiced thereby.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  Here, although the RO has not 
addressed why the evidence submitted since issuance of a 
statement of the case is or is not new and material 
evidence, the veteran is not prejudiced by consideration 
of the merits of these claims, because the RO has already 
done so, and because the decision herein is favorable to 
the veteran.  

The Board will next discuss service connection for 
residuals of an in-service head injury and for residuals 
of an in-service left knee injury. 

II.  Service Connection

The Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000), contains extensive 
provisions regarding VA's obligations to notify claimants 
of any information and/or evidence which might be needed 
in their claims, and to assist claimants in obtaining such 
evidence, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  VA has 
published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  These new regulations, which in 
pertinent part are effective as of the date of enactment 
of the VCAA, interpret and implement the mandates of the 
statute, "and do not provide any rights other than those 
provided by the VCAA."  66 Fed. Reg. 45,629.

The Board finds that the requirements of the VCAA and the 
implementing regulations have been satisfied in this 
matter primarily because the decision herein is favorable 
to the veteran.  Thus, and in any event, no prejudice to 
the veteran will result from the Board's adjudication of 
the claims at this time, and no useful purpose would be 
served by an additional remand for further development. 

In general, service connection may be awarded for 
disability resulting from injury or disease incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  "Direct" service connection may be 
established for a current disability when the evidence 
shows affirmatively that the disability resulted from 
injury or disease incurred (or aggravated) during active 
service.  Id.  "Direct" service connection may be granted 
for any disease not diagnosed initially until after 
discharge when all the evidence, including that pertinent 
to service, establishes that the disease was incurred 
during service.  38 C.F.R. § 3.303(d); Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  Each disabling condition 
shown by SMRs, or for which the veteran seeks service 
connection, must be considered on the basis of the places, 
types, and circumstances of his service as shown be 
service records, the official history of each organization 
in which he served, his medical records, and all pertinent 
medical and lay evidence.  38 C.F.R. § 3.303(a).  

There is no requirement that a disorder be "chronic" as a 
condition precedent to direct service connection under 
38 C.F.R. § 3.303; however, "chronic diseases" as defined 
at 38 C.F.R. § 3.307 and 3.309 are accorded special 
consideration for service connection.  Where a condition 
is not shown to be chronic, then continuity of 
symptomatology is required to support the claim.  
38 C.F.R. § 3.303(b).  

A.  Residuals of a Head Injury

The veteran claims that post concussion syndrome and 
headaches stem from a head injury received during a 
parachute landing fall.  His SMRs document that he had no 
relevant medical history at the time of entry onto active 
duty.  His SMRs also document his complaints of blackouts 
following a parachute landing; however, no clinical sign 
of head injury was found on examination, EEG, or skull X-
ray.  While complaining of blackouts after a hard 
parachute landing fall, he also reported that he had 
suffered a head injury with blackouts prior to active 
service.  

A March 1998 cranial nerves examination report reflects a 
diagnosis of posttraumatic lumbosacral spine arthritis.  
An October 1998 letter from a VA staff psychologist 
reflects that the veteran complained of chronic headaches, 
impaired memory, irritability around people, and impaired 
concentration.  

A May 1998 brain MRI (magnetic resonance imaging) report 
is negative except for possible volume loss in the right 
hippocampus.  The veteran reported a 22 year history of 
blackouts and dizziness episodes.  

An October 1999 examination report for the State of New 
Jersey reflects a primary diagnosis of major depression 
from 1978 and a secondary diagnosis of closed head injury 
from 1996, both due to injury.  This report was signed by 
a VA staff psychologist.

During an October 2000 VA neurology examination, the 
veteran complained of headaches, dizzy spells, and 
blackouts.  He denied any history of pre-service head 
trauma or headaches.  The examiner offered diagnoses of 
posttraumatic headache disorder and post-concussion 
syndrome.  

In May 2001, the VA neurologist was asked to review the 
claims file and to offer an opinion concerning the 
etiology of the headache disorder and post-concussion 
syndrome.  In response, the neurologist reviewed the 
claims file and stated that these symptoms "could as 
likely as not be due to service".  

In July 2001, VA sought another opinion concerning the 
etiology of the headaches and post concussion syndrome.  
In response, a VA health professional noted a review of 
the claims file and the previous VA examination reports.  
The reviewer noted that the veteran did not report any 
headaches during active service and that his separation 
examination was negative.  The reviewer noted that current 
diagnostics found no disorder other than a question of 
volume loss within the right hippocampus.  The reviewer 
stated, "I do not find any compelling evidence to suggest 
that the veteran either had a concussion (his loss of 
consciousness occurred after he was walking away from the 
fall) or that he was affected or disabled by headaches at 
any time after that until some 20 years after the alleged 
precipitating event".  The reviewer noted that blackouts 
preceded active service and "do not appear to have been 
aggravated by the service".  The reviewer did not concur 
with the diagnoses of posttraumatic headache disorder or 
post-concussion syndrome.  

In September 2002, the veteran testified before the 
undersigned member of the Board that he did not have 
preexisting head injury.  He testified that he hit the 
ground real hard during a night parachute jump and that 
the next thing he knew he was being evacuated.  He 
testified that he got up or revived as he was being 
evacuated and so they simply returned him to his unit; 
however, the next day his supervisor sent him to Womack 
Army Hospital for a medical checkup.  He reported that the 
hospital examined and released him but he blacked out in 
formation the next day and was returned to Womack where 
they ran tests, found nothing, and released him again. 

The first issue for resolution in this case is whether the 
veteran was sound at the time of entry onto active 
service.  Pertinent VA regulation states that a veteran 
will be considered to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  See 38 C.F.R. § 3.304(b) (2002).  

In this case, the veteran was sound at entry onto active 
duty.  The only evidence of a preexisting post-concussion 
syndrome is the veteran's comment, as noted on a treatment 
report, that he had "blackouts" after having been hit in 
the forehead with a rock when he was 15.  The veteran's 
comment does not amount to clear and unmistakable evidence 
that he suffered from post-concussion syndrome as a result 
of that injury.  Although a medical professional might 
conclude that earlier blackouts were caused by post-
concussion syndrome, in this case, such an opinion is not 
"clear and unmistakable" evidence that the current post 
concussion syndrome preexisted active service, considering 
the normal entrance examination report and the subsequent 
possible head injury during active service.  Moreover, a 
January 1977 SMR clearly notes that the veteran reported 
more frequent blackouts since the hard parachute landing 
fall, which further undermines a finding of 
"preexisting/not aggravated."  The Board finds that no 
clear and unmistakable evidence of a preexisting post-
concussion syndrome has been submitted.  Therefore, the 
veteran must be accorded the presumption of soundness at 
entry into active service.  

Regarding service connection for residuals of a head 
injury, a VA physician has offered diagnoses of 
posttraumatic headache disorder and post-concussion 
syndrome that "could as likely as not be due to service".  
On the other hand, a VA reviewer opined that the blackouts 
preceded active service and were not aggravated by active 
service.  Because the reviewer's assessment of a 
preexisting condition does not rise to the level of clear 
and unmistakable evidence of the fact, it cannot be used.  
The prevailing opinion is that of the May 2001 VA 
neurologist, who found that it is at least as likely as 
not that the veteran incurred a post-concussion syndrome 
during active service.  The Board adopts the May 2001 VA 
opinion and finds that it is at least as likely as not 
that post-concussion syndrome is a residual of an in-
service head injury.  The claim for residuals of an in-
service head injury is therefore granted.  See 38 U.S.C.A. 
§ 5107(b) (West 1991 & Supp. 2002); Gilbert v. Derwinski, 
1 Vet. App. 49, 58 (1991). 

B.  Residuals of Left Knee Injury

The veteran claims left knee pain more or less 
continuously since active service.  In January 1977, the 
veteran complained of blackouts following a hard parachute 
landing fall, however, he did not report any left knee 
symptoms until August 1977, when he reported that his left 
knee felt weak as if it were slipping when he walked.  At 
that time, an examiner noted slight retropatellar 
tenderness, recommended an additional consultation, and 
restricted the veteran from parachute jumping for two 
days.  The assessment was chondromalacia.  During an 
orthopedic consultation, the veteran reported that his 
left knee began slipping on August 24 and that he had knee 
problems since 1975.  The examiner noted some effusion, 
pain on motion, and full range of motion.  The final 
assessment was chondromalacia patella.  

A September 1977 X-ray request reflects that the veteran 
had reportedly injured the left knee when he jumped from a 
truck.  X-rays were negative.  

The veteran underwent a medical examination in October 
1977 in preparation for separation.  No abnormalities were 
noted.  There is no report of medical history.  

In June 1987, the RO denied service connection for left 
knee chondromalacia on the basis that the in-service 
condition was acute and left no residuals.  

In October 1997, the veteran submitted another claim of 
service connection for the left knee.  In an attached 
letter, the veteran stated that on his 11th parachute jump 
at Fort Bragg, he hurt his head, legs, and back.  He 
stated that since then his knees occasionally swelled.  

A March 1998 VA cranial nerves compensation and pension 
examination report reflects that there was no swelling or 
tenderness of the knees.  The veteran reported bilateral 
knee pains since a parachute landing fall in the 1970s.  

A March 1998 VA orthopedic (spine) compensation and 
pension examination report reflects that there was no 
abnormality of the knees except that the veteran could not 
perform a Lachman test because of severe pain.  Knee X-
rays were normal.  The diagnosis was posttraumatic 
arthritis of the knees. 

A June 1998 VA rating decision determined that there was 
no evidence of a relationship between an in-service left 
knee complaint and the present left knee condition.  

The veteran underwent a VA orthopedic compensation and 
pension examination in October 2000.  The examiner noted 
that the claims file reflected that the veteran had a 
history of left knee chondromalacia prior to entering 
active service.  The veteran reported current left knee 
pain on ambulation and reported that he could not flex the 
knee past 90 degrees.  He walked with a cane in his right 
hand and gave an exaggerated response to lightly touching 
the knees.  Patellar grind, McMurray, Lachman, and drawer 
tests could not be performed because of the veteran's 
resistance.  X-rays showed no significant degenerative 
changes.  An MRI (magnetic resonance imaging) report 
reflected moderate left knee effusion.   

In May 2001, the October 2000 VA examiner reviewed the 
claims file and expressed an opinion that left knee 
chondromalacia patella as likely as not was due to the 
veteran's service experience.  In June 2001, the October 
2000 VA examiner offered a diagnosis of left knee 
chondromalacia patella and opined that left knee effusion 
was not likely to be related to a service injury of any 
kind on the basis that the veteran's current complaint 
dated to when he was 15 years of age.  In April 2002, the 
same examiner reported that the June 2001 opinion was the 
correct opinion.

With respect to the left knee, the recent diagnoses are 
left knee effusion, chondromalacia patella, and 
posttraumatic arthritis.  The first issue is whether any 
of these disorders existed at the time of entry into the 
service or whether the veteran was sound at the time of 
entry into active service.  See 38 C.F.R. § 3.304(b) 
(2002).  

The veteran's knees were examined and found to be sound at 
the time of entry into active service.  No left knee 
disorder was detected.  The only evidence of a preexisting 
left knee disorder of any kind is the veteran's comment, 
recorded during the course of treatment for knee pain, 
that he had left knee trouble since he was 15.  The nature 
of any preexisting left knee problem was not determined.  
A service medical record clearly notes that "slipping" of 
the left knee did not begin until the veteran jumped from 
a truck in August 1977.  Considering the documentation to 
the contrary, the veteran's comment of knee trouble at age 
15 does not amount to clear and unmistakable evidence that 
left knee effusion, chondromalacia patella, or 
posttraumatic arthritis preexisted active service.  Thus, 
the left knee must be accorded the presumption of 
soundness at entry into active service.  

Regarding the evidence for or against service connection 
for residuals of a left knee injury, a VA examiner opined 
that left knee chondromalacia patella as likely as not is 
attributable to active service; however, the examiner 
later felt that left knee chondromalacia preceded active 
service.  Because the presumption of soundness at entry is 
in effect in this case, the Board cannot use the 
preexisting condition opinion.  The Board therefore is 
left with the opinion that it is at least as likely as not 
that the current left knee disorder is a residual of an 
active service left knee injury.  There is no medical 
evidence of any post-service cause.  The Board finds 
therefore that it is at least as likely as not that the 
current left knee disorder is the result of in-service 
injury.  The claim for residuals of an in-service left 
knee injury is therefore granted.  See 38 U.S.C.A. 
§ 5107(b) (West 1991 & Supp. 2002); Gilbert v. Derwinski, 
1 Vet. App. 49, 58 (1991).  


ORDER

1.  Entitlement to service connection for residuals of an 
in-service head injury is granted.  

2.  Entitlement to service connection for residuals of an 
in-service left knee injury is granted.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

